Citation Nr: 0528726	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-19 372 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to Disability and Indemnity Compensation (DIC), 
pursuant to the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had active military service from March 1972 to 
May 1973.  He died in June 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 rating decision in which the RO 
denied the benefits sought on appeal.  The appellant, through 
her representative, filed a notice of disagreement in August 
2002, the RO issued a statement of the case in July 2003, and 
the appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2003.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

In her July 2003 substantive appeal, the appellant checked a 
box indicating her desire for a Board hearing at the RO 
(travel board hearing).  The appellant included a handwritten 
note requesting that the hearing be held at the RO in 
Philadelphia, Pennsylvania.  While the record reflects 
transfer of the claims file to the Philadelphia RO, for 
purpose of the requested hearing, later in July 2003, in 
October 2003, the Philadelphia RO returned the claims file to 
the Newark RO with the remarks "not ready for travel 
board."  The record reflects no subsequent transfer of the 
claims file to the Philadelphia RO.

A hearing on appeal will be granted to a claimant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under the circumstances of 
this case, the a remand of this matter to the RO, for 
transfer of the claims file for the purpose of scheduling of 
the requested Board hearing, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:
 
1.  The Newark RO should transfer the 
claims file to the Philadelphia RO.

2.  The Philadelphia RO should schedule 
the appellant for travel board hearing, 
at the earliest available opportunity, 
pursuant to her July 2003 request.  The 
RO should notify the appellant and her 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 2 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth 








v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


